IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JAMES W. COBB,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3670

ANNE PETERSON, PERSONAL
REPRESENTATIVE FOR THE
ESTATE OF JOHN RANDALL
COBB, DECEASED,

      Appellee.


_____________________________/

Opinion filed January 21, 2015.

An appeal from the Circuit Court for Bay County.
Elijah Smiley, Judge.

Max W. McCord, III, Panama City, for Appellant.

Steven L. Applebaum of Law Office of Brian D. Hess, Panama City; and Mitch
Dever, Panama City Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.